Citation Nr: 1823177	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  15-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 27, 2017.


REPRESENTATION

Veteran represented by:	Timothy Wipperman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active service from June 1979 to February 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO, in part, granted service connection for PTSD; an initial 30 percent rating was assigned, effective February 22, 2012--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran appealed this rating action and the RO's determination therein to the Board.  

In a November 2014 rating action, the RO assigned an initial 50 percent disability rating to the service-connected PTSD, effective February 22, 2012.  Because the increase in the evaluation of the service-connected PTSD does not represent the maximum rating available, the initial evaluation claim remains in appellate status.  Most recently, by a January 2018 rating action, the RO assigned an initial 100 percent disability rating from September 1, 2017, the date following the expiration of a period of a temporary 100 percent rating under 38 C.F.R. § 4.29 from June 27, 2017 to September 1, 2017.  Thus, in light of the RO's actions, the RO has characterized the initial evaluation issue on appeal as reflected on the title page.  See, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

In August 2017, the Veteran testified before the undersigned at a video conference hearing at the local RO.  A copy of the hearing transcript is of record.

In December 2017, the Board remanded the issue on the appeal to have the Agency of Original Jurisdiction (AOJ) issue a Supplemental Statement of the Case (SSOC) that addressed VA treatment reports, dated from April to August 2017.  In January 2018, the RO issued a SSOC that referenced the above-cited reports.  Thus, the requested development has been accomplished and the appeal has returned to the Board for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the period prior to June 27, 2017, the Veteran's PTSD is manifested by symptoms productive of total occupational and social impairment.


CONCLUSION OF LAW

For the period prior to June 27, 2017, an initial 100 percent disability rating is warranted for the Veteran's PTSD.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2017.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

II. Merits Analysis

The Veteran seeks an initial disability rating in excess of 50 percent for his PTSD for the period prior to June 27, 2017.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998). 

The Veteran's PTSD is rated as 50 percent disabling for the period prior to June 27, 2017 under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)).  This regulation provides a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

VA regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was initially certified to the Board in August 2017 which is after August 4, 2014; therefore, the regulations pertaining to DSM-5 are for application.  

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2017).

Affording the Veteran the benefit of the doubt on the question of the severity of his PTSD, the Board will grant an initial 100 percent rating for PTSD for the period prior to June 27, 2017.  Notably, the evidence of record indicates that the signs and symptoms of the PTSD, as reported by the Veteran, have remained constant since VA received his original claim for compensation for this disability in February 2012.  See February 2012 Statement in Support of Claim.  Many of the findings in a July 2012 VA PTSD examination and private psychological evaluations dated in May 2012 and April 2013, are mirrored in the Veteran's statements and testimony to VA.  For example, the Veteran has maintained, in written statements and testimony before the undersigned that his PTSD symptoms, such as self-isolation with minimal contact with family, to include his two sons and friends and inability to retain employment, are secondary to anxiety and problems with crowds and supervision, and have remained constant throughout the appeal period.  See December 2014 substantive appeal; Board Hearing Transcript (T.) at pages (pgs.) 10-12.  

In addition, VA treatment and examination reports reflect that throughout the appeal period the Veteran's PTSD was manifested in symptoms, such as chronic sleep impairment, irritability or outbursts of anger, memory impairment, self-isolation, occupational impairment, and visual and auditory hallucinations.  During a July 2012 VA examination, the Veteran was noted to have mild memory impairment and no evidence of persistent auditory of visual hallucinations.  The VA examiner characterized the Veteran's PTSD symptoms as having occupational and social impairment with reduced reliability and productivity; this criteria is commensurate with a 50 percent disability rating.  Although the Veteran was noted to have had only mild memory impairment without evidence of persistent hallucinations during the July 2012 VA examination, the May 2012 and April 2013 private examinations reports noted more severe recent memory impairment.  The private examiner found 100 percent impairment of the Veteran's working memory, that he was self-isolative, and that he had daily auditory and visual hallucinations (e.g, heard his name, footsteps/noise in his home and saw animals and shadows).  At the close of the May 2012 evaluation, the private examiner concluded that the Veteran was severely compromised in his ability to sustain social relationships and unable to sustain work relationships.  The examiner ultimately considered the Veteran to have been permanently and totally disabled and unemployable.  VA treatment records, dated in April and June 2016, reflect that the Veteran denied suicidal ideations.  The Veteran had been visibly participating in group therapy sessions and interacting with peers.  He was noted to be cooperative, pleasant, polite and able to verbalize his needs to staff. 

During the prescribed period on appeal, the Veteran's GAF scores ranged from 35 to 53.  The GAF score of 35 was based on the Veteran's reports of self-isolation and daily auditory and visual hallucinations, severe impairment of recent memory, 100 percent impairment of working memory and having been severely compromised in his ability to sustain social relationships and an inability to sustain work relationships.  The July 2012 VA psychologist assigned a GAF score of 53, which correlates with moderate-to-severe difficulty in social or occupational functioning.

The evidence reported above reflects that at least since the inception of the appeal, the Veteran has exhibited some PTSD symptoms that are enumerated among the criteria of both the 70 and 100 percent ratings.  Affording the Veteran the benefit of the doubt on the question of the severity of the disability under consideration, the Board finds that the criteria for an initial 100 percent rating for PTSD have been met for period prior to June 27, 2017.  Therefore, entitlement to an initial 100 percent disability rating for PTSD is granted for the period prior to June 27, 2017. 

The Board notes that its award of a 100 percent schedular rating for PTSD for the period prior to June 27, 2017, renders the issue of entitlement to a total disability rating due to individual unemployability (TDIU) moot for the entire appeal period. See Herlehy v. Principi, 15 Vet. App. 33 (2001).  Although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C § 1114 (s), thus not rendering TDIU consideration moot.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, however, as to the period prior to June 27, 2017, the Veteran has one other service-connected disability:  scar, residual of a gunshot wound to the chin, evaluated as noncompensably disabling.  As such, the concerns addressed in Bradley are not present in the current case, and the Board need not further address whether a TDIU is warranted for the period prior to June 27, 2017.


ORDER

An initial evaluation of 100 percent for PTSD prior to June 27, 2017, is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


